Territory of Michigan, to wit
The United States to James Dodemead, James Heward, and Joseph Watson. You are hereby Summoned to personally be & appear forthwith, before our Judges of our Supreme Court, to give evidence for the United States on a bill of indictment found against William Watson, and hereof you are not to fail under the penalty of two hundred dollars. Witness Augustus B. Woodward, chief judge of our Said Court 29. September 1808
Peter Audrain clk.
*279N° 98
filed in court 11. octber 1808
Peter Audrain elk
[Indorsement]
The Honble
A B Woodward
Chief Judge of M Territory present
[Case 168, Paper 1]

To the Honble

A. B. Woodward Chief Judge of the Territory of Michigan,
The petition of the Subscriber most Respectfully Sheweth that he is confined in the common Prison of the Territory of Michigan at the Suit of the United States on an Action of Debt and an Action on the Case, and that your Petitioner hath tendered to the Marshal of the Said Territory Bonds to his Satisfaction to entitle your Petitioner to the benefit of the Prison bounds, but that the Marshal Refuses to accept the Said Bonds, as doubtfull that your petitioner can be admitted to the Said Bounds—Therefore your Petitioner prays that he may be entitled to the benefit of a writ of Habeas Corpus and that he may be Released according to Law and as in Duty Bound yr petitioner shall ever pray— J. Wilkinson Jr.
Detroit ntb October 1808
The Honle the Judges of the Supreme Court—
On the Subject of the return of Judicial writs urged this day in Court by the marshal in the two causes of the U. States ag* Abbott & Curry—I would present to the court for their examination—4 Comyns 121—and 6tb D°— 233—likewise 2 Baron 348 and 349—and in case doubts might arise on this head with respect to Marshals going out of office with Executions in their hands not returned which would naturally suggest itself 1 Salkeld 323—
Very respectfully
I am &c
E Brush
Wednesday eve
12th Octr 1808

[Michigan Historical Society Papers (MS/MHS C 830 Burton Historical Collection, Public Library, Detroit; cf. Michigan Pioneer and Historical Collections, XXXVII, 454.)